Title: To James Madison from Robert R. Livingston, 20 May 1802
From: Livingston, Robert R.
To: Madison, James


No. 14.
Dear SirParis 20th May 1802
I have just been favoured with yours of the 16h of March the letters that I have heretofore sent together with copies of my different notes to the Minister on the subject of our claims have regularly apprized you of the state of our affairs here. I am sorrey to say that the prospects of payment are yet very distant & that the construction given to the treaty on the subject of indemnities & which is at least rendered plausible by the terms will probably be insisted on—but I have had no answer to my last note on that subject. Believing that the wants of France in the Islands & the impossibility of relieving them from here rendered this the critical moment for pushing our claims I have ventured to put in the enclosed note. You will probably find the expressions pretty strong but Sir I am satisfied that it is upon our own energy & not upon the affections or the justice of this nation that we must rely, neither our form of government or our administration of it are such as are calculated to unite us with that of this country which differs from us as far as despotizm does from freedom—Œconomy from profusion simplicity from magnificence—& strict morals from a general corruption of manners.
By shewing that we consider ourselves as the first people in our own hemisphere & that we fear no rival there we may command respect & as far as our aid is needed justice if however a quarrel should be sought with us (which however I think improbable) it is not upon demands founded in the strictest justice that they will seek the pretence. You are apprized that on learning of the treatment our vessels had recd. at Hispaniola I put in the note of which a copy had been sent you. I afterwards recd. a letter from Mr. Lear of 5h. March in which he was so obliging as to give me a very detailed account of what had passed there & took notice of their compeling the American shippers to part with their cargoes in the way I had heard—but as he did it without any terms of disapprobation & as your letter takes no notice of the transaction nor affords me any instructions on so interesting a subject I am some what at a loss how to act upon the occasion but my own feelings tell me that to pass it over without attention will be to invite a renual of violences upon our commerce & that if it is to be noticed this is the moment to do it—because they at present stand most in need of our aid. I have ventured to make it a part of the note sent in this day & the rather as I forsee that great clamours will be excited on this subject in America & that it may be useful to meet them by shewing that it has not been unattended to. Mr. Lears letter shewing in strong terms the good faith of our government wh. respect to St Domingo exemplifyed in the instructions you had given him & which he recites I thought it best to let the Minister see the letter which I did & at the same time informed the first consul verbealy of its contents.
I have stated to you in my last the only cases in which I had recd comps. of the decision of the council of prizes no answer to my last note on that subject has been recd. The rule here in acquiting is to give no damages to load the vessel with all the charges & to restore her in the state she is. You have a copy of my note on that subject to the Minister. I submit it to you if this is the case whether you should not adopt the same rule & whether the expences employed on the Berceau shd. not make charges against the government. I have heard nothing here relative to a claim for the Insurgent & I am inclined to think it has been set up to afford a pretence to retain the money that will by your promise go into Pichons hands & at the same time to leave open the claims of individuals under the treaty agt us. You will judge how far it would be proper if you give him the money to explify [sic] every particular claim & to take a discharge as to such claim. Tho I must own that I should have prefered retaining it as a kind of security for payments here at least till some specific plan had been chalked out for their discharge for in fact it wd have gone far to have satisfied our demands against this government for captures & condemnations because the greater part of these will be recoverable from the individual or satisfied by the mere restitution of the vessels & cargoes. As you have however determined otherwise I have tho’t it best to derive the merrit you intended from it, & have accordingly so mentioned it in the enclosed note.
I yesterday called on the Minister & had a long conversation with him on the subject of our demands in which all I could get from him was an assurance that it was under consideration & I have therefore determined to bring him to something descisive by a note this he will be compelled to answer besides that it will fall under the consuls eye. The same conduct was held with respect to Luissania he would not acknowledge that the government had yet formed any specific plan with respect to it or that any troops were going out—but assured me in general terms that nothing would be done that should give us any just ground of complaint on the contrary their vicinity would promote our friendship. I will not trouble you with the answers that obviously presented to this reasoning it terminated however as all my conversations on this subject have done in nothing. I shall wait a few days in hopes of hearing from you after having recd a copy of my first note when I shall act agreeably to yr instructions or if you afford me none send in a second in which I shall press for a communication of the treaty with Spain which however I am in hopes you may receive thro Mr. Pinkney. I believe that for the present the armament designed for Luissiania will be sent to Hispaniola about which I find that much anxiety is entertained here. The Italian army as I informed you will embark (as is said) for America & in this case troops may be spared to send to Florida. It is not however clear that a project is not in agitation for the divission of the turkish empire in which case they will be destined to that object. The grounds of suspicion arise—First from the acquiessence of the two Emperors & Prusia in the transactions at Lyons & this even before the signature of the definitive treaty 2d From the long conferences which have latly taken place between the consul & the Russian Minister who he personally dislikes & who has hitherto been very little satisfied with any thing that passed at Court—& 3d from a proposed personal interview between the Emperor of Russia & the King of Prusia. These however are still mere conjectures since I can not find from the oldest & most vigilent of the foreign Ministers here that they place their suspicions upon any other grounds than those I have mentioned. In fact this court is at present the most impenetrable & the least accessible in the world, because there is in fact no council & no ministers. The first Consul acts entirely for himself no one about him has any personal consequence or consideration. Nothing is proposed but by himself, his will is never opposed & if any consultations are held they only extend to details relative to matters already resolved. He is a most astonishing man his conceptions are rapid a[s] lightening & the act almost accompanies the conception. I hear from America that great pains has been taken to represent me as not acceptable to this court—the contrarey is however the truth I have every reason to think that I share a portion of the Consuls essteem this I learn from several of my friends among his ministers & those of foreign nations. I find myself upon every occasion treated as the ministers of the highest rank & most in favor. But what I consider as the surest criterion is the attention of the courtiers which has for some time past been very particular with respect to me. And the facilities I find in the transaction of business while those of other powers who like us have much to demand with little power to enforce their demands are unable to get the slightest answers to their notes. I own however that on my first arrival & till I had formed some connections here & had time to do away impressions which arose from a belief that I was the agent of a violent democracy that would be dangerous to the views of the high⟨er⟩ powers here gave me some reason to think that I was not the minister they would have wished & if I remember right I informed you of this as I shall do if I find any change in their sentiments which is not improbable when they see my importunity on subjects that can not be pleasing to them. I shall be at no loss to discover the smallest change the little courtiers have eagle eyes & their treatment of you is an unerring thermometer.
I think it as important for a government to be well informed on this head as on any other because favors are sometimes granted or refused rather to the man than to his government—& as I have determined that my stay here shall not be long I can have no wish to deceive you or maintain an interest here by the smallest sacrafices of what I think my duty requires. It will be proper for you to know that this is no longer a republic—That the people & above all the philosophers have not the smallest influence in it—That it is the government of one man whose will is the law—Whose views are boundless & who has the means of carrying into effect in every part of Europe England excepted whatever he shall will—Who to a native dignity of soul adds a love of pomp splendour & personal consideration & who will be flattered by an attention to these circumstances. Count nothing upon his affections. And maintaing as you do our rights with dignity, avoid as far as possible offending his pride or that of a nation which has hitherto seen every thing yield to them. He has I believe generosity enough to be pleased with the first tho it may traverse his views—but not to forgive the last. Madame Le Clerk is his favorite sisster it is not improbable that she may be driven by circumstances & ill health from the I[s]lands to seek a temporary retreat in the United States anticipating this I have taken measures with my brother for her reception at New York & have offered her my country house. The Consul has expressed great satisfaction in the offer & I pray you to send an order in case this shd happen to have her recd with military honors & furnished with a guard of honor this she will refuse but may accept a centinel. It will be best that this Order should be entrusted to the Mayor of New York to be communicated to the commanding officer only in case of necessity because the less a thing of this kind is mentioned the better in case she should not arrive, or if she should arrive to prevent her geting into bad hands. Connecting this with what I had told you of the state of things here it will not appear a matter of little moment triffling as it may seem in our eyes. The occurrences of the day are extreamly rapid. The reestablishment of religion—The Consulate for life, a new order of Nobility in the grand officers—The slavery of the blacks & the renual of the Slave trade have been the work of a few days. It was proposed in council of State to settle the succession this was prevented by the first Consul. I have my own conjectures of the reason but they are of a nature not to be explained I go into no details because the papers I send will furnish them.
On the subject of Mr. Vail & Mr. Pate[r]son I shall conform to the presidents wish tho I sincerly think that Mr. Vails character & pretentions stand so high that some measure shd be taken to retain him Nantes is vacant & would be a better situation for Mr. Paterson & more agreeable. The state of the republic of the 7 Islands is such a[t] present as not to admit of a consulate. Mr. Skipwith[’s] commission is only that of Commercial agent at Paris I think it would be convenient & proper to make him general commercial agent. The power of the Minister ought to extend to filling up vacancys & appointing to places where the commercial agents may be found necessary till the presidents pleasure is known. I have the honor to be Dear Sir With the highest essteem & respect Your Most Obt hum: Servt
RRL
 

   
   Draft (NHi: Livingston Papers); letterbook copy and copy of enclosure (NHi: Livingston Papers, vol. 1). RC not found but acknowledged in JM to Livingston, 15 Oct. 1802 (DNA: RG 59, IM, vol. 6). Italicized passages are underlined in the draft; Livingston apparently intended them to be encoded. Draft filed at 10 May 1802. For enclosure, see n. 1.



   
   Livingston enclosed a copy of his 18 May 1802 letter to Talleyrand (6 pp.). In it he complained that the French government was throwing “every possible obstruction” in the way of paying American claims, including the delay in liquidating debts, the failure to establish a fund for paying them or to allow interest on them once liquidated, and the creation of a new set of claims based on Leclerc’s forcible purchase of cargoes at Saint-Domingue. Livingston went on to ask if the French government had made any arrangements to pay the American debts or the bills forced on American merchants in the West Indies, and he ended by reminding Talleyrand of U.S. measures to fulfill its obligations under the Convention of 1800, including the refurbishment of the Berceau and the passage of a bill in the House of Representatives appropriating $318,000 for the payment of French claims, “which sum I am informed by the Secretary of State … will be immediately placed in the hands of Mr. Pichon who will have the use of it till it is applied for by the proprietors under the treaty—and who will be thereby enabled to facilitate the operations of the french Commanders in the islands.”



   
   Livingston to Talleyrand, 27 Mar. 1802 (see Livingston to JM, 27 Mar. 1802, and n. 5).



   
   For Tobias Lear’s letter to Livingston, see Livingston to JM, 10 May 1802 (first letter), and nn. 1 and 3.



   
   Livingston referred to his letter to Talleyrand of 24 Feb. 1802 (see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:494 n. 2). In this letter Livingston protested that even when a vessel was acquitted, “instead of awarding damages and costs or even restoring the capture in the situation that it was when taken, [the French courts] direct it to be restored in the state it now is & charge the whole costs of detention storage &c. to the captured.” These charges, he declared, together with the pillage of the vessel, often exceeded the amount the cargo would sell for, and the result was a total loss for the owner.



   
   On the Berceau, see JM to Jefferson, 11 Jan. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:386–87 n.).



   
   Pauline Leclerc, the first consul’s sister, never took advantage of Livingston’s offer of hospitality (Dangerfield, Chancellor Robert R. Livingston, p. 329).



   
   For William Patterson and Aaron Vail, see JM to Livingston, 16 Mar. 1802, and n. 5.


